    Case 3:20-cv-00157-JPG Document 29 Filed 06/04/20 Page 1 of 5 Page ID #229




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JERRY B. EZEBUIROH, #19059152,                   )
                                                     )
                 Plaintiff,                          )
                                                     )
    vs.                                              )            Case No. 20-cv-00157-JPG
                                                     )
    JANE DOE 1, JANE DOE 2, JOHN DOE 4,              )
    and KENNY BENZING,                               )
                                                     )
                 Defendants,                         )
                                                     )
    JERRY B. EZEBUIROH, #19059152,                   )
                                                     )
                 Plaintiff,                          )
                                                     )
    vs.                                              )            Case No. 20-cv-00205-JPG
                                                     )
    JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,              )
    and KENNY BENZING,                               )
                                                     )
                Defendants.                          )
                                                     )
    JERRY B. EZEBUIROH, #19059152,                   )
                                                     )
                 Plaintiff,                          )
                                                     )
    vs.                                              )           Case No. 20-cv-00348-JPG1
                                                     )
    KENNY BENZING,                                   )
    ALLISON ALEXANDER,                               )
    C/O JOHN DOE 1,                                  )
    JAIL ADMINISTRATOR JOHN DOE 1,                   )
    C/O JOHN DOE 2, C/O JANE DOE 2                   )
    C/O JANE DOE 3, C/O JANE DOE 4                   )
    and MARION COUNTY SHERIFF,                       )
                                                     )
                 Defendants.                         )




1
 This case has been consolidated with three other cases, i.e., Ezebuiroh v. Doe 1, et al., No. 19-cv-1042-
JPG; Ezebuiroh v. Doe 1, et al., No. 20-cv-203-JPG; Ezebuiroh v. Doe 1, et al., No. 20-cv-228-JPG.
Case 20-cv-348 has been designated the “lead consolidated case.”

                                                    1
 Case 3:20-cv-00157-JPG Document 29 Filed 06/04/20 Page 2 of 5 Page ID #230




                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for consideration of the following emergency motions filed

by Plaintiff Jerry B. Ezebuiroh, a pretrial detainee at Marion County Law Enforcement Center:

(A) Emergency Motion for Order (Doc. 18) filed in Case 20-cv-348-JPG; (B) Motion for

Temporary Restraining Order (Doc. 19) filed in Case 20-cv-348-JPG; (C) Motion for Emergency

Transfer (Doc. 20) filed in Case 20-cv-348-JPG; (D) Motion for Emergency Transfer (Doc. 13)

filed in Case 20-cv-205-JPG; and (E) Motion for Emergency Transfer (Doc. 16) filed in Case 20-

cv-157-JPG (collectively “emergency motions”). Plaintiff filed all five emergency motions on

May 14, 2020.

       In his emergency motions, Plaintiff seeks testing, diagnosis, and treatment of his diabetes-

related health issues, medical and/or mental health treatment for an incident involving a swallowed

razor blade, medical treatment for a tailbone injury, an order prohibiting further treatment by Nurse

Allison Alexander, release pending trial, and/or an emergency transfer to another county jail.

       The Court held an initial hearing on the emergency motions on May 20, 2020, and

continued the hearing until June 3, 2020. At the initial hearing, Defendants were ordered to

complete a medical evaluation of Plaintiff and produce a medical report and pertinent medical

records prior to the continued hearing. Defendants complied with this Order. At both hearings,

Plaintiff appeared via videoconference with court-recruited counsel and testified. Defendants

called no witnesses. Based on the evidence presented and for the reasons set forth herein, the

emergency motions shall be DENIED.

                                             ANALYSIS

       In order to obtain emergency injunctive relief in the form of a temporary restraining order

(“TRO”), a plaintiff must show that (1) his underlying case has some likelihood of success on the
                                                 2
 Case 3:20-cv-00157-JPG Document 29 Filed 06/04/20 Page 3 of 5 Page ID #231




merits; (2) no adequate remedy at law exists; and (3) he will suffer irreparable harm without the

injunctive relief. See Merritte v. Kessel, 561 F. App’x 546, 548 (7th Cir. 2014) (citing Woods v.

Buss, 496 F.3d 620, 622 (7th Cir. 2007)). See also FED. R. CIV. P. 65(b)(2). If those three factors

are shown, the Court must undertake an equitable balancing of harm to the parties and the public

interest if the injunction is granted or denied. Merritte, 561 F. App’x at 547 (citing Korte v.

Sebelius, 735 F.3d 654, 665 (7th Cir. 2013); Cooper v. Salazar, 196 F.3d 809, 813 (7th Cir. 1999)).

The greater the likelihood of success on the merits, the less significant the likelihood the harm

must be to the plaintiff. Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th

Cir. 2004).

       Plaintiff has not satisfied these requirements for any requested relief. He completed

bloodwork and other lab work between May 21-30, 2020. The Jail’s doctor completed a medical

evaluation of Plaintiff on May 30, 2020, and he issued a medical report. According to Plaintiff’s

testimony and consistent with the medical report, Plaintiff is receiving adequate medical and

mental health treatment at this time.

       With regard to his diabetes, Plaintiff’s weight is currently 243 pounds. His A1C level of

5.3 is excellent, and his blood sugar is under control. Plaintiff is taking prescription medication to

manage his blood pressure, which was within a healthy range of 130/92 on May 30, 2020. The

Jail’s doctor recommended continuation of blood pressure medication, reduction of salt intake,

and the addition of exercise. Based on this evidence, the Court finds that a TRO requiring testing,

diagnosis, and treatment of Plaintiff’s diabetes-related health issues is unwarranted.

       With regard to his request for mental health treatment, Plaintiff testified that he is receiving

a number of prescription medications to control his anxiety, depression, and schizophrenia, after

ingesting a razor blade in a suicide attempt earlier this year. As of May 30, 2020, he reported



                                                  3
 Case 3:20-cv-00157-JPG Document 29 Filed 06/04/20 Page 4 of 5 Page ID #232




feeling better. He is currently housed in the general population. Although he continues to

experience auditory symptoms, the Jail’s doctor recommended that Plaintiff simply give his

medication time to take full effect. The Jail’s staff is aware of Plaintiff’s mental health issues and

is addressing them. Based on the evidence presented, the Court finds that a TRO requiring mental

health treatment is also unwarranted.

       With regard to Plaintiff’s tailbone injury, Plaintiff offered no testimony indicating that he

requires treatment of an existing injury. When asked about this request for relief, Plaintiff stated

that no relief is required at this time. His request for a TRO for the tailbone injury is thus denied.

       With regard to Plaintiff’s request for an order prohibiting Nurse Alexander from treating

him, Plaintiff testified that the nurse alluded to his lawsuits during a recent exam. The nurse did

not refuse to treat him. Plaintiff testified that he voluntarily left the appointment when she brought

up his litigation history. Although the Court does not condone such conduct, Plaintiff presented

insufficient grounds to support his request for a TRO against Nurse Alexander under the

circumstances.

       Finally, the Court lacks authority to grant Plaintiff’s request for an emergency transfer or

release from confinement. Plaintiff is a state inmate who is proceeding in this Section 1983 suit.

Release from custody is not an available form of relief under Section 1983. Plaintiff may request

release or a transfer in his state criminal case and/or a habeas action, but he cannot obtain it in this

case. His request for a TRO to effectuate a transfer or release from custody shall be denied.

       For the reasons set forth above, Plaintiff’s five emergency motions shall be denied in their

entirety. The Court finds that Plaintiff is currently receiving adequate care. The Court also

anticipates and expects Defendants to continue providing Plaintiff with reasonable and adequate

medical and/or mental health treatment at Marion County Law Enforcement Center.



                                                   4
 Case 3:20-cv-00157-JPG Document 29 Filed 06/04/20 Page 5 of 5 Page ID #233




                                        CONCLUSION

       Plaintiff’s Emergency Motion for Order (Doc. 18) filed in Case 20-cv-348-JPG, Motion for

Temporary Restraining Order (Doc. 19) filed in Case 20-cv-348-JPG, Motion for Emergency

Transfer (Doc. 20) filed in Case 20-cv-348-JPG, Motion for Emergency Transfer (Doc. 13) filed

in Case 20-cv-205-JPG, and Motion for Emergency Transfer (Doc. 16) filed in Case 20-cv-157-

JPG are DENIED.

       IT IS SO ORDERED.

       DATED: 6/4/2020
                                                   s/J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   United States District Judge




                                              5
